Case 18-09108-RLM-11            Doc 788       Filed 09/24/19      EOD 09/24/19 16:47:27            Pg 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                            1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.


                          DEBTOR’S MOTION FOR ORDER
             AUTHORIZING THE DEBTOR TO ASSUME HEADQUARTERS LEASE

             USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

case (the “Debtor” or “USAG”), hereby submits this motion (the “Motion”) for the entry of an

order, substantially in the form attached hereto as Exhibit A, pursuant to section 365 of title 11 of

the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rule 6006 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 6006-1 of the Local

Rules of the United States Bankruptcy Court for the Southern District of Indiana (the “Local

Rules”), authorizing the Debtor to assume the unexpired lease for its headquarters, attached hereto

as Exhibit B. In support of this Motion, the Debtor respectfully states as follows:

                                            JURISDICTION

             1.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), and the Court may enter a final order

consistent with Article III of the United States Constitution. Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409. The statutory and legal predicates for the relief requested herein are section

365(a) of the Bankruptcy Code, Bankruptcy Rule 6006, and Local Rule 6006-1.



1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11            Doc 788    Filed 09/24/19      EOD 09/24/19 16:47:27          Pg 2 of 6



                                          BACKGROUND

       2.      On December 5, 2018, USAG filed a voluntary petition for relief under chapter 11

of the Bankruptcy Code.

       3.      The Debtor remains in possession of its property and continues to operate and

maintain its organization as debtor in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request has been made for the appointment of a trustee or examiner in this

chapter 11 case.

       4.      On December 19, 2018, the United States Trustee appointed the Additional Tort

Claimants Committee Of Sexual Abuse Survivors.

       5.      The Debtor is party to the following unexpired lease of nonresidential real property

(the “Headquarters Lease”):

 Landlord      Property Address        Description      Remaining Lease Payments,            Term
                                                              Due Monthly                  Expiration

CRE 130      132 E. Washington St.    Headquarters     Rent: $19,793.49                  December 31,
   2
LLC          Indianapolis, IN         Lease            Operating Expenses: $6,128.89     2020
                                                       Real Estate Taxes: $1,275.18


       6.      The Headquarters Lease governs the Debtor’s use of an office building as its

headquarters. The Debtor’s officers and employees have worked at this location for over a decade.

       7.      The Court has twice extended the deadline for the Debtor to assume or reject the

Headquarters Lease. (Dkts. 369, 683.) That deadline now runs through and including September

30, 2019. (Dkt. 683, at ¶ 2.)




2
  The original landlord for the Headquarters Lease was Perennial Washington Street, LLC. On September
4, 2015, CRE 130 LLC acquired title to the leased property and Perennial Washington Street, LLC assigned
the Headquarters Lease to CRE 130 LLC.

                                                   2
Case 18-09108-RLM-11         Doc 788     Filed 09/24/19     EOD 09/24/19 16:47:27         Pg 3 of 6



       8.      The Debtor, in an exercise of its business judgment, has elected to assume the

Headquarters Lease. Consistent with Bankruptcy Rule 9006(b)(1), which permits the extension of

any time period when a request to extend “is made before the expiration of the period,” the Debtor

has filed this Motion prior to the September 30, 2019 deadline to assume or reject. In addition,

CRE 130 LLC has provided written notice that, in connection with the filing of this Motion, it

consents to a further extension of the Debtor’s time to assume the Headquarters Lease through and

including October 17, 2019. See 11 U.S.C. § 365(d)(4)(B)(ii) (permitting successive extensions of

the time to assume or reject unexpired leases with a lessor’s “prior written consent”).

                                    RELIEF REQUESTED

       9.      By this Motion, the Debtor seeks entry of an order, pursuant to section 365 of the

Bankruptcy Code, Bankruptcy Rule 6006, and Local Rule 6006-1, authorizing the Debtor to

assume the Headquarters Lease.

                                      BASIS FOR RELIEF

       10.     Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to the

court’s approval, may assume or reject any executory contract or unexpired lease of the debtor.”

11 U.S.C. § 365(a).

       11.     The decision to assume an unexpired lease is a matter within the business judgment

of the debtor. See In re Greenwood Point, LP, 445 B.R. 885, 922 (Bankr. S.D. Ind. 2011)

(confirming plan and approving debtor’s assumption of unexpired leases as its “reasonable

business judgment”); see also In re Edison Mission Energy, No. 12-49219, 2013 WL 5220139, at

*5 (Bankr. N.D. Ill. 2013); In re Parrot Packing Co., Inc., 42 B.R. 323, 331 (Bankr. N.D. Ind.

1983). The business judgment standard is satisfied if assumption of an unexpired lease would

benefit the estate. Indeed, when applying the business judgment standard in connection with a



                                                 3
Case 18-09108-RLM-11         Doc 788      Filed 09/24/19     EOD 09/24/19 16:47:27         Pg 4 of 6



decision under section 365 of the Bankruptcy Code, courts show great deference to a debtor’s

business decisions. See In re Armstrong World Indus., 348 B.R. 136, 162 (Bankr. D. Del. 2006)

(“Courts have uniformly deferred to the business judgment of the debtor to determine whether the

rejection of an executory contract or unexpired lease is appropriate under section 365(a).”); see

also G & N Aircraft, Inc. v. Boehm, 743 N.E.2d 227, 238 (Ind. 2001) (describing Indiana’s business

judgment rule as “strongly pro-management”).

       12.     The business judgment standard mandates that a court approve a debtor’s business

decision unless the decision is the “product of bad faith, or whim or caprice.” In re Trans World

Airlines, Inc., 261 B.R. 103, 121 (Bankr. D. Del. 2001) (citation and internal quotation marks

omitted); see also Johnson v. Fairco Corp., 61 B.R. 317, 320 (Bankr. N.D. Ill. 1986) (“Only where

the debtor’s actions are in bad faith or in gross abuse of its managerial discretion should the

decision be disturbed”); Summit Land Co. v. Allen (In re Summit Land Co.), 13 B.R. 310, 315

(Bankr. D. Utah 1981) (absent extraordinary circumstances, court approval of a debtor’s decision

to assume or reject an unexpired lease “should be granted as a matter of course”). Thus, if the

debtor’s business judgment has been exercised reasonably, a court should approve the assumption

of an unexpired lease.

       13.     Here, the Debtor has determined in its business judgment that assuming and fully

complying with the Headquarters Lease is in the best interests of the Debtor’s estate and all parties

in interest. The Debtor’s decision to assume the Headquarters Lease does not lock the Debtor into

a long-term lease, as the Headquarters Lease expires in just over 15 months. If the Debtor does not

assume the Headquarters Lease, the Debtor will be forced to find new office space at great cost to

the Debtor’s estate. The terms of any replacement lease will likely be less advantageous than those

of the Headquarters Lease. Further, moving the Debtor’s headquarters now will divert the attention



                                                 4
Case 18-09108-RLM-11         Doc 788      Filed 09/24/19     EOD 09/24/19 16:47:27         Pg 5 of 6



of the Debtor’s personnel from this chapter 11 case and their other day-to-day duties, which include

preparing for the imminent 2019 World Championships and the 2020 Summer Olympics.

Distracting the Debtor’s personnel at this critical time for the organization does not serve the best

interests of any party. Accordingly, assuming the Headquarters Lease is a reasonable exercise of

the Debtor’s business judgment and will allow the Debtor to continue operating in the ordinary

course.

          14.   When assuming an unexpired lease, a debtor must “‘cure, or provide adequate

assurance that it will promptly cure,’ any default on the [lease].” In re UAL Corp., 635 F.3d 312,

315 (7th Cir. 2011) (quoting 11 U.S.C. § 365(b)(1)(A)) (internal alterations omitted). “As it relates

to defaults, ‘to cure’ means to remedy or rectify the default and to ‘restore matters to the status

quo ante,’ often by making full payment for services or goods provided before the filing of the

bankruptcy petition.” Id. (quoting In re Clark, 738 F.2d 869, 872 (7th Cir. 1984)).

          15.   There are no outstanding defaults on the Headquarters Lease. The Debtor stands

ready to honor its obligations under the Headquarters Lease and pay remaining lease payments as

they become due. As a result, section 365 permits the Debtor’s assumption of the Headquarters

Lease.

          16.   As noted above, CRE 130 LLC has provided its prior written consent under section

365(d)(4)(B)(ii) to an extension of time to assume the Debtor’s headquarters lease from the date

of this Motion through October 17, 2019. In addition, Bankruptcy Rule 9006 allows the extension

of any time period when a request to extend “is made before the expiration of the period originally

prescribed or as extended by a previous order.” Fed. R. Bankr. P. 9006(b)(1). Here, the Debtor has

moved to assume the Headquarters Lease before the deadline to do so lapses on September 30,




                                                 5
Case 18-09108-RLM-11         Doc 788      Filed 09/24/19      EOD 09/24/19 16:47:27        Pg 6 of 6



2019. Accordingly, the Debtor requests that the Court grant the requested relief and authorize it to

assume the Headquarters Lease effective as of September 30, 2019.

                                             NOTICE

       17.     The Debtor will provide notice of this Motion in accordance with the Order

Granting Debtor’s Motion For Order Establishing Certain Notice, Case Management, And

Administrative Procedures [Dkt. 213]. The Debtor has also provided notice of this Motion

consistent with Local Rule 6006-1. In light of the nature of the relief requested herein, the Debtor

submits that no other or further notice is necessary.

       WHEREFORE, the Debtor respectfully requests that the Court enter the order substantially

in the form annexed hereto as Exhibit A, granting the relief requested herein and such further relief

as is just and proper.

Dated: September 24, 2019                               Respectfully submitted,


                                                        JENNER & BLOCK LLP

                                                        By: /s/ Catherine Steege
                                                        Catherine L. Steege (admitted pro hac vice)
                                                        Dean N. Panos (admitted pro hac vice)
                                                        Melissa M. Root (#24230-49)
                                                        353 N. Clark Street
                                                        Chicago, Illinois 60654
                                                        (312) 222-9350
                                                        csteege@jenner.com
                                                        dpanos@jenner.com
                                                        mroot@jenner.com
                                                        Counsel for the Debtor




                                                 6
